Name: 80/732/EEC: Commission Decision of 16 July 1980 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Directive 72/159/EEC and Title II of Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  economic policy;  agricultural structures and production;  Europe
 Date Published: 1980-07-31

 Avis juridique important|31980D073280/732/EEC: Commission Decision of 16 July 1980 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Directive 72/159/EEC and Title II of Directive 75/268/EEC (Only the French text is authentic) Official Journal L 198 , 31/07/1980 P. 0036 - 0036COMMISSION DECISION of 16 July 1980 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Directive 72/159/EEC and Title II of Directive 75/268/EEC. (Only the French text is authentic) (80/732/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 77/390/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), and in particular Article 13 thereof, Whereas the Government of Luxembourg notified the following provisions: - the Grand-Ducal Regulation of 29 April 1980 amending Article 27 of the Grand-Ducal Regulation of 30 March 1979 implementing the Law of 30 November 1978 to encourage the modernization of farming, - the Ministerial Regulation of 30 April 1980 laying down certain rules for granting the annual compensatory allowance to agricultural holdings, - the Ministerial Decree of 30 April 1980 granting a compensatory allowance to agricultural holdings, - the Grand-Ducal Regulation of 6 May 1980 laying down the comparable earned income for 1980 and certain procedures relating to that income; Whereas under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC the Commission has to determine whether, having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the draft provisions so notified comply with those Directives and thus satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC; Whereas the Grand-Ducal Regulation of 29 April 1980 amending Article 27 of the Grand-Ducal Regulation of 30 March 1979 implementing the Law of 30 November 1978 to encourage the modernization of farming and the Grand-Ducal Regulation of 6 May 1980 laying down the comparable earned income for 1980 and certain procedures relating to that income are consistent with the aims and requirements of Directive 72/159/EEC; Whereas the Ministerial Regulation of 30 April 1980 laying down certain rules for granting the annual compensatory allowance to agricultural holdings and the Ministerial Decree of 30 April 1980 granting a compensatory allowance to agricultural holdings are consistent with the aims and requirements of Title II of Directive 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions set out in the recitals hereto concerning the implementation in the Grand Duchy of Luxembourg of Directives 72/159/EEC and 75/268/EEC satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 16 July 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 145, 13.6.1977, p. 43. (3)OJ No L 128, 19.5.1975, p. 1.